Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Amendment filed on 9/30/2021.
Claims 1-3, 5-20, 22-26, 28-34, 36-65 are pending.

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claims 52-56, 61-65 have been considered, but are persuasive. The 35 U.S.C. § 112(b) rejection of claims 52-56, 61-65 is respectfully withdrawn,

Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-3, 5-20, 23-34, 36-65 have been considered, but are not persuasive. Applicant argues the following:
(A)	Regarding claims 1, 5, 18, 22, 32, 36, 52 and 61, Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Ivarsoy (US 20060259859 A1) in the current rejection below, to teach the new limitations in the current amended claims. 
(B) Regarding claim 6, Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on previously cited reference Fortes in the current rejection below, to teach the new limitations in the current amended claims. 
(C) Regarding claim 13, applicant argues “Amended claim 13 recites that the deletion parameter specifies deletion of the first element from the page if the second page size is less than the first page size, the first element not being included in the output rendered by the printing subsystem. This reflects the operation of the present system to remove an element identified by a deletion parameter (e.g., nonessential content) from a page if the document is reduced is reduced in size. The element is not moved to another page but is simply deleted. See the present specification at paragraph [0080] ("In an embodiment, a rule includes a deletion parameter that specifies deletion of an element if the document is reduced in size. In this manner, nonessential content may be removed from the page to facilitate the display of other content that is of greater importance. In an embodiment, a rule includes a parameter that specifies addition of an element if the document is increased in size. In this manner, content may be added to the page to take advantage of larger page sizes")(emphasis added). See also the specification at paragraph [0010] ("the composition subsystem of the system is further configured for receiving the page length and the page width. The page length and the page width correspond to the second page size. The composition subsystem can be further configured for generating a print file. The print file includes the page formatted at the second page size") and [0017] ("In another aspect, the method further includes generating a print file. The print file includes the page formatted at the second size.")…Rather than letting an element not appear (i.e., be deleted) in the rendered output in the event of a reduction in page size, Yamanakajima attempts to resize containers or change font size. If these attempts are unsuccessful then an error condition arises. See, e.g., Yamanakajima at [0176] ("FIG. 14 shows a flowchart illustrating the flow of processing when the paper size set for a template is changed after performing automatic layout processing and inserting data in View mode."), at [0180]("If it is determined at step S1407 that the data can fit without any problem, the procedure ends. On the other hand, if it is determined that the data cannot fit, the procedure moves to step S1408, where the data is reduced, or an error is determined."), at [0181]("One conceivable method for reducing data where the data is text data is a method that involves reducing the font size. Where the data is image data, a method that involves reducing the data while maintaining the aspect ratio, and a method that involves reducing the data in conformity with the container size are also conceivable."), and at [0182] ("If an error is determined, an error message dialog may be displayed, or a log may be recorded.").”
disagrees. Applicant appears to argue limitations not present in current amended claim 13. Amended claim 13 does not have any limitations directed towards importance of elements and broadly claims a “deletion parameter” that specifies deletion of an element from a page based on page size. 
YAMANAKAJIMA [52, 94, 159] teaches if content does not fit a page, it may be moved to another page, all layout editing is performed by the same application whether based on initial page size or page size change, a user specifies template page size and the layout of elements, therefore current page size compared to template page size and element layout would determine whether an element would need to move to another page and therefore be deleted from the current page, and therefore sufficiently teaches wherein the first parameter is a deletion parameter and wherein the deletion parameter specifies deletion of the first element from the page if the second page size is less than the first page size, the first element not being included in the output rendered by the printing subsystem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim(s) 1- 3, 5, 7-14, 18- 20, 22-26, 28-30, 32-34, 36-45, 48, 50, 51, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1) and Ivarsoy (US 20060259859 A1).

Regarding claim 1, Dougherty teaches a system for automatically formatting a page having a first page size to a second page size, the system comprising: a composition subsystem, the composition subsystem configured for (Dougherty [35, 36]):
providing a template containing information relating to a layout of elements within the page wherein the elements include at least a first element including a first frame and a second element including a second frame and a third element including a third frame, the template having a template length and a template width wherein the first frame has a first length and a first width and wherein the first frame is positioned at a first position within the template corresponding to the first page size (Dougherty [25, 28, 83-91] page template has layout of elements and corresponding frames for a particular page size, page, element and frames sizes may be in terms of height and width), 
encoding a first set of parameters. of the first element and a second set of parameters of the second element and a third set of parameters of the third element  wherein the first set of parameters includes at least a first parameter, the first set of parameters. for at least one of automatically resizing and repositioning the first element within the template due to a change in page size between the first page size and the second page size and the second set of parameters for at least one of automatically resizing and repositioning the second element within the template due to the change in page size; setting the first set of parameters to a first Dougherty [135, 136, 126, 138] properties for elements and frames, such as scaling ratio, are determined based on template settings and difference between original layout page dimensions and current page dimensions); 
a printing subsystem, the printing subsystem configured for rendering an output, the output including the page having a page length and a page width corresponding to the second page size, at least one of the page length and the page width being different than the template length and template width (Dougherty [21, 135, 136, 126, 138], page with elements and frames reflowed based on current page size may be displayed, current page may have different height and/or width than the template).

Dougherty does not specifically teach the first set of parameters. being associated with a first rule for at least one of automatically resizing and repositioning the first element within the template and the second set of parameters being associated with a second rule for at least one of automatically resizing and repositioning the second element within the template, wherein the third set of parameters includes a content parameter specifying a size of the third frame based on content of the third frame wherein the size of the third frame is independent of the second page size; receiving user input including a first set of values for the first set of parameters and a second set of parameter values for the second set of parameters; setting the first set of parameters to the first set of values; setting the second set of parameters to the second set of values wherein the first set of values is different from the second set of values; repositioning, by executing a function including parameters set to the first set of values, the first frame within the template due to a relative change in page size between the first page size and the second page size; repositioning, by executing the function with the parameters set to the second set of values, the second frame within the template due to the change in page size; resizing the first frame and the second frame based on an area remaining on the page after 
However Yamanakajima teaches encoding a first set of parameters of the first element and a second set of parameters of the second element wherein the first set of parameters includes at least a first parameter, the first set of parameters. being associated with a first rule for at least one of automatically resizing and repositioning the first element within the template due to a change in page size between the first page size and the second page size and the second set of parameters being associated with a second rule for at least one of automatically resizing and repositioning the second element within the template due to the change in page size; receiving user input including a first set of values for the first set of parameters and a second set of parameter values for the second set of parameters; setting the first set of parameters to the first set of values; setting the second set of parameters to the second set of values wherein the first set of values is different from the second set of values; repositioning, by executing a function including parameters set to the first set of values, the first frame within the template due to a relative change in page size between the first page size and the second page size; repositioning, by executing the function with the parameters set to the second set of values, the second frame within the template due to the change in page size (Yamanakajima [92-96] user may set values for various parameters for various elements and frames, Yamanakajima [149, 159, 160, 161, 163, 165, 168, 172, 177-180, 194], Fig. 13, user designs document template for specific paper size, paper size may be changed and containers and elements within document are resized and repositioned based on rules and specifications corresponding to each of the containers and elements, Yamanakajima [52, 216] functionality of invention may be performed by various functions, Also see [97, 107, 176] initial layout may be performed for content, followed by layout change based on page size change).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Yamanakajima of encoding a first set of parameters of the first element and a second set of parameters of the Yamanakajima into the invention suggested by Dougherty would provide the added advantage allowing elements and frames to be resized and positioned individually based on their individual properties specified in the template by a user, and the combination would perform with a reasonable expectation of success (Yamanakajima [92-96, 149, 159, 160, 161, 163, 165, 168, 172, 176-180, 194, 52, 216], Fig. 13).

Dougherty and Yamanakajima does not specifically teach wherein the third set of parameters includes a content parameter specifying a size of the third frame based on content of the third frame wherein the size of the third frame is independent of the second page 
However Ivarsoy teaches wherein the third set of parameters includes a content parameter specifying a size of the third frame based on content of the third frame wherein the size of the third frame is independent of the second page size; and resizing the first frame and the second frame based on an area remaining on the page after the size of the third frame has been set by the content parameter (Ivarsoy [94, 117, 96, 110-14] frame may be sized to content, after frame sized to content, other frames are resized based on remaining space).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Ivarsoy of 
into the invention suggested by Dougherty and Yamanakajima; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template, elements, frames and the available page size, and incorporating the teaching of Ivarsoy into the invention suggested by Dougherty and Yamanakajima would provide the added advantage allowing a user to specify certain frames to be flexible to content within the frame and allow other frames to accommodate flexible frames, and the combination would perform with a reasonable expectation of success Ivarsoy [94, 117, 96, 110-14]).

Regarding claim 2, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter and a second parameter of the second set of parameters are frame resizing parameters, the first set of values including a first value of the first parameter indicating the first frame is to be resized based upon the second page size and the second set of values including a second value of the second parameter indicating the second frame is to be resized independent of second page size.
YAMANAKAJIMA teaches wherein the first parameter and a second parameter of the second set of parameters are frame resizing parameters, the first set of values including a first value of the first parameter indicating the first frame is to be resized based upon the second page size and the second set of values including a second value of the second parameter indicating the second frame is to be resized independent of second page size (YAMANAKAJIMA [107, 125, 191] containers may or may not have minimum and maximum values, containers may be resized based on page size change and based on minimum and maximum values the resize may be based on the new page size or based on minimum and maximum values, containers may be resized based on elements within).

Regarding claim 3, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 2 above. Dougherty further teaches wherein the first parameter is encoded in relation to the template length and template width (Dougherty [138] the element parameters may specify a percentage of page length and width).

Regarding claim 5, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if, after the resizing the first frame, the first frame does not fit in the second page size.
However Ivarsoy teaches wherein the first parameter is a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if, after the resizing the first frame, the first frame does not fit in the second page size (Ivarsoy Figs 3 and 5 [121, 126, 127] elements may be out of view or page based on not fitting, since screen size and frame and content 

Regarding claim 7, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is a scaling ratio parameter of the first element and a second parameter of the second set of parameters is a scaling ratio parameter of the second element, the first set of values including a first value of the first parameter and the second set of values including a second value of the second parameter wherein the first value is different from the second value.
However YAMANAKAJIMA teaches wherein the first parameter is a scaling ratio parameter of the first element and a second parameter of the second set of parameters is a scaling ratio parameter of the second element, the first set of values including a first value of the first parameter and the second set of values including a second value of the second parameter wherein the first value is different from the second value (YAMANAKAJIMA [168] each element or container may have its own specified scaling ratio set in the template).

Regarding claim 8, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach teaches wherein the first parameter is a frame- to-element alignment parameter specified in relation to the second element, the first parameter specifying a manner in which a position of the first frame is automatically changed as the position of the second element is changed.
However YAMANAKAJIMA teaches wherein the first parameter is a frame- to-element alignment parameter specified in relation to the second element, the first parameter specifying a manner in which a position of the first frame is automatically changed as the position of the second element is changed (YAMANAKAJIMA [114, 164] containers may 

Regarding claim 9, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is a fixed edge parameter causing the first frame to maintain alignment with a fixed edge of the page as a size of the page is adjusted to the second page size.
However YAMANAKAJIMA teaches wherein the first parameter is a fixed edge parameter causing the first frame to maintain alignment with a fixed edge of the page as a size of the page is adjusted to the second page size (YAMANAKAJIMA [114, 164] containers and elements may have alignments specified with relation to other containers, such as maintaining a specific distance from a particular edge of a container).

Regarding claim 10, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty further teaches wherein the template includes a rule specifying the addition of a fourth element to the elements when the second page size is greater than the first page size (Dougherty [109] depending on whether content is re-flowable or not, content may move between pages based on page size, content may be displayed a single-page spread or a two-page spread).

Regarding claim 11, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is specified in relation to a change of one dimension between the template and the page, the first parameter causing a size of the first frame to change based upon the change of the one dimension.
YAMANAKAJIMA teaches wherein the first parameter is specified in relation to a change of one dimension between the template and the page, the first parameter causing a size of the first frame to change based upon the change of the one dimension (YAMANAKAJIMA [191] containers may change based on changes in page size in any dimension, not necessarily both dimensions).

Regarding claim 12, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is specified in relation to a relative area size change between the template and the second page size and wherein a second parameter of the second set of parameters is specified in relation to a change of one dimension between the template and the page.
However YAMANAKAJIMA teaches wherein the first parameter is specified in relation to a relative area size change between the template and the second page size and wherein a second parameter of the second set of parameters is specified in relation to a change of one dimension between the template and the page (YAMANAKAJIMA [191] containers may change based on changes in page size in any dimension, not necessarily both dimensions).

Regarding claim 13, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is a deletion parameter.
However YAMANAKAJIMA teaches wherein the first parameter is a deletion parameter and wherein the deletion parameter specifies deletion of the first element from the page if the second page size is less than the first page size, the first element not being included in the output rendered by the printing subsystem (YAMANAKAJIMA [52, 94, 159] if content does not 

Regarding claim 14, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach receiving the page length and the page width, the page length and the page width corresponding to the second page size; and generating a print file, the print file including the page formatted at the second page size.
However YAMANAKAJIMA teaches receiving the page length and the page width, the page length and the page width corresponding to the second page size; and generating a print file, the print file including the page formatted at the second page size (YAMANAKAJIMA [59, 60, 160] page size update may be received in length and width, layout generator generates print file for document based on current page dimensions).

Claim 18 is for medium storing instructions similar in scope to the instructions executed by the system of claim 14, and is rejected under the same rationale. Dougherty further teaches non-transitory processor-readable medium containing processor executable instructions (Dougherty [35, 36]).

Claims 19, 20, 22, 24-26, 28-30, are dependent on claim 18 above, are for a medium storing instructions similar in scope to the instructions executed by the system of claims 2, 3, 5, 7-9 and 11-13 respectively, and are rejected under the same rationale.

Regarding claim 23, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty further teaches wherein the first parameter is an  (Dougherty [89] alignment and padding of elements with respect to page or container edges may be specified in the layout).

Claim 32 is for a method performing instructions similar in scope to the instructions stored by the medium of claim 18, and is rejected under the same rationale.

Claims 33, 34, 37, 38, 39, 40, 42, 43, 44, 45, are dependent on claim 32 above, are for a method performing instructions similar in scope to the instructions stored by the medium of claims 20, 20, 23, 24, 25, 26, 28, 29, 
30, 18, respectively, and are rejected under the same rationale.

Regarding claim 36, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein the first parameter is a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame-does not fit in a second page size resulting from the reformatting the page layout.
However Ivarsoy teaches wherein the first parameter is a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame-does not fit in a second page size resulting from the reformatting the page layout (Ivarsoy Figs 3 and 5 [121, 126, 127] elements may be out of view or page based on not fitting, since screen size and frame and content characteristics are specified, this user specified screen size and and frame and content characteristics result in content scrolling out of view).

Regarding claim 41, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 32 above. Dougherty does not specifically wherein the first parameter is a content parameter.
However YAMANAKAJIMA teaches wherein the first parameter is a content
parameter (YAMANAKAJIMA [107, 125, 191] containers may or may not have minimum and maximum values, containers may be resized based on page size change and based on minimum and maximum values the resize may be based on the new page size or based on minimum and maximum values, containers may be resized based on elements within).

Regarding claim 48, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 32 above. Dougherty does not specifically teach wherein the rendering the output includes rendering a printed output using a printing system.
However YAMANAKAJIMA teaches wherein the rendering the output includes rendering a printed output using a printing system ((YAMANAKAJIMA [59, 60] resized document may be printed).

Regarding claim 50, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 32 above. Dougherty further teaches wherein the rendering the output includes displaying the page on a display device (Dougherty [21, 135, 136, 126, 138], page with elements and frames reflowed based on current page size may be displayed, current page may have different height and/or width than the template).

Regarding claim 51, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 50 above. Dougherty further teaches wherein the display device is one or Dougherty [21] display may be on a mobile phone or computer display).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1) and Ivarsoy (US 20060259859 A1), and further in view of Fortes (US 20070192686 A1).

Regarding claim 6, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically wherein the first parameter is an alignment parameter of the first element and wherein the alignment parameter is set to center such that a center of the first element is in a same relative position within the template when the first element is automatically resized due to a change in page size between the first page size and the second page size.
However Fortes teaches wherein the first parameter is an alignment parameter of the first element and wherein the alignment parameter is set to center such that a center of the first element is in a same relative position within the template when the first element is automatically resized due to a change in page size between the first page size and the second page size (Fortes Fig. 8 [40, 41] user can specify positions and anchors relative to references., reference can be page and position can be center, so elements would be centered relative to page)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Fortes of wherein the first parameter is an alignment parameter of the first element and wherein the alignment parameter is set to center such that a center of the first element is in a same relative position within the template when the first element is automatically resized due to a change in page size between the first page size and the second page size; into the invention suggested by Dougherty and Yamanakajima; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template and element and the available display, and incorporating the teaching of Fortes into the invention suggested by Dougherty and Yamanakajima would provide the added advantage of allowing alignment preferences of elements to be specified by a user, and the combination would perform with a reasonable expectation of success (Fortes [40]).

Claims 15-17, 31, 46, 47, 49, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1) and Ivarsoy (US 20060259859 A1), and further in view of Dutta (US 20020135800 A1).

Regarding claim 15, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 14 above. Dougherty does not specifically teach wherein the print file includes one or more pre-rasterized objects and is in the form of a C, C#, C++, scripting languages, PPMVL, or an XML file
However Dutta teaches wherein the print file includes one or more pre-rasterized objects and is in the form of a XML file (Dutta [8], document may be in XML format).
It would have been obvious to one of an ordinary skill in the art at before effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein the print file includes one or more pre-rasterized objects and is in the form of a XML file, into the invention suggested by Dougherty, Yamanakajima and Ivarsoy; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty, Yamanakajima and Ivarsoy would provide the added advantage of allowing rendered pages to be printed by consuming less physical resources during the physical printing process than would the physical printing process of the unmodified Dutta [8]).

Regarding claim 16, Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 15 above. Dougherty does not specifically teach a raster image processor, the raster image processor is configured for rasterizing the one or more pre-rasterized objects.
However Dutta teaches a raster image processor, the raster image processor is configured for rasterizing the one or more pre-rasterized objects (Dutta [25], [26], [30], [161], pre-rasterized objects may be rasterized for display or printing).

Regarding claim 17 Dougherty, Yamanakajima and Ivarsoy teaches the invention as claimed in claim 1 above. Dougherty does not specifically teach wherein rendering the output includes rendering a printed output on paper or other printable media using thermal toner or ink
However Dutta teaches wherein rendering the output includes rendering a printed output on paper or other printable media using ink (Dutta [25], [26], [30], [161], the output may be a printed paper hardcopy using ink).
It would have been obvious to one of an ordinary skill in the art at before effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein rendering the output includes rendering a printed output on paper or other printable media using ink, into the invention suggested by Dougherty, Yamanakajima and Ivarsoy; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty, Yamanakajima and Ivarsoy would provide the added advantage of allowing rendered pages to be printed using ink, and the combination would perform with a reasonable expectation of success (Dutta [25], [26], [30], [161]).

Claim 31, is dependent on claim 18 above, is for a medium storing instructions similar in scope to the instructions executed by the system of claim 15, and is rejected under the same rationale.
Claim 46, is dependent on claim 45 above, is for a method performing instructions similar in scope to the instructions stored by the medium of claim 31, and is rejected under the same rationale.

Claims 47 and 49 are dependent on claim 32 above, are for a method performing instructions similar in scope to the instructions executed by the system of claims 16 and 17 respectively, and are rejected under the same rationale.

Claims 52, 53, 61, 62, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1), Fortes (US 20070192686 A1) and Ivarsoy (US 20060259859 A1).

Regarding claim 52, Dougherty and Yamanakajima teaches a method for automatically reformatting a page layout to a new page size, comprising (Dougherty [35, 36]): 
preparing a first page having a first page size defined by a first length and a first width and comprising a first layout including a first element having a position within the page layout (Dougherty [25, 28, 84-91] page template has layout of elements and corresponding frames for a particular page size, page size may be in terms of height and width); 
receiving information specifying an alignment parameter of the first element (Dougherty [89] alignment and padding of elements with respect to page or container edges may be specified in the layout);
Dougherty [138] element may have a scaling ratio); 
receiving a second length and a second width corresponding to a second page size (Dougherty [135, 136, 126, 138] current display length and width may be received); and 
reformatting the first layout to a second layout, the second layout being configured to fit the second page size, wherein the first element is adjusted based on a relative size change between the first page size and the second page size and one or more of the disposable portion parameter, the alignment parameter and the scaling ratio parameter (Dougherty [21, 135, 136, 126, 138], page with elements and frames reflowed based on current page size may be displayed, current page may have different height and/or width than the template, elements are formatted according to specifications in template which may include scaling ratio).
Dougherty does not specifically teach receiving information specifying a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame does not fit in a second page size resulting from the reformatting the page layout; receiving information specifying a scaling ratio parameter of the first element wherein the scaling ratio parameter determines a manner in which a position of the first element is automatically changed as a position of a second element is changed when the page layout is reformatted to the second page size; receiving user input including a first set of values for the disposable portion parameter, the alignment parameter and the scaling ratio parameter; wherein the reformatting includes repositioning, by executing a function including parameters set to the first set of values, the first frame within the template due to a relative change in page size between the first page size and the second page size; and wherein the repositioning causes the first frame to not fit within the second page size and at least a portion of the first element to not appear within the page.
YAMANAKAJIMA teaches receiving information specifying a scaling ratio parameter of the first element wherein the scaling ratio parameter determines a manner in which a position of the first element is automatically changed as a position of a second element is changed when the page layout is reformatted to the second page size; receiving user input including a first set of values for the scaling ratio parameter; wherein the reformatting includes repositioning, by executing a function including parameters set to the first set of values, the first frame within the template due to a relative change in page size between the first page size and the second page size (Yamanakajima [92-96, 181] user may set values for various parameters for various elements and frames, including scaling ratio, YAMANAKAJIMA [114, 164] containers may be linked with each other, element may be linked to a container, a change in position or size of a container or element may cause linked containers and elements to also move and resize, Yamanakajima [52, 216] functionality of invention may be performed by various functions, Also see Yamanakajima [149, 159, 160, 161, 163, 165, 168, 172, 176-180, 194], Fig. 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Yamanakajima of receiving information specifying a scaling ratio parameter of the first element wherein the scaling ratio parameter determines a manner in which a position of the first element is automatically changed as a position of a second element is changed when the page layout is reformatted to the second page size, into the invention suggested by Dougherty; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template, elements, frames and the available page size, and incorporating the teaching of Yamanakajima into the invention suggested by Dougherty would provide the added advantage allowing elements and frames to be resized and positioned individually based on their individual properties specified in the template by a user, and the YAMANAKAJIMA [92-96, 181, 114, 164, 52, 216, 149, 159, 160, 161, 163, 165, 168, 172, 176-180, 194], Fig. 13).

Dougherty and Yamanakajima does not specifically teach receiving information specifying a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame does not fit in a second page size resulting from the reformatting the page layout; receiving user input including a first set of values for the alignment parameter; and wherein the repositioning causes the first frame to not fit within the second page size and at least a portion of the first element to not appear within the page.
However Fortes teaches receiving user input including a first set of values for the alignment parameter (Fortes [40], user may specify alignment for elements);
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Fortes of receiving user input including a first set of values for the alignment parameter, into the invention suggested by Dougherty and Yamanakajima; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template and element and the available display, and incorporating the teaching of Fortes into the invention suggested by Dougherty and Yamanakajima would provide the added advantage of allowing alignment preferences of elements to be specified by a user, and the combination would perform with a reasonable expectation of success (Fortes [40]).
Dougherty, Yamanakajima and Fortes does not specifically teach receiving information specifying a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame does not fit in a second page size resulting from the reformatting the page layout; receiving user input including a first set of values for the disposable portion 

However Ivarsoy teaches receiving information specifying a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame does not fit in a second page size resulting from the reformatting the page layout; receiving user input including a first set of values for the disposable portion parameter; and wherein the repositioning causes the first frame to not fit within the second page size and at least a portion of the first element to not appear within the page (Ivarsoy Figs 3 and 5 [120, 121, 126, 127] elements may be out of view or page based on not fitting, since screen size and frame and content characteristics are specified, this user specified screen size and frame and content characteristics result in content scrolling out of view).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Ivarsoy of receiving information specifying a disposable portion parameter of the first element which, when configured to a predefined value, causes at least a portion of the first element to not appear in the page if the first frame does not fit in a second page size resulting from the reformatting the page layout; receiving user input including a first set of values for the disposable portion parameter; and wherein the repositioning causes the first frame to not fit within the second page size and at least a portion of the first element to not appear within the page, into the invention suggested by Dougherty, Yamanakajima and Fortes; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template and element and the available display, and incorporating the teaching of Ivarsoy into the invention suggested by Dougherty, Yamanakajima and Fortes would provide the added advantage of allowing portions of element(s) to be moved out of view based on available (Ivarsoy Figs 3 and 5 [120, 121, 126, 127]).

Regarding claim 53, Dougherty, Yamanakajima, Fortes and Ivarsoy teaches the invention as claimed in claim 52 above. Dougherty does not specifically teach generating a print file containing the second layout.
However YAMANAKAJIMA teaches generating a print file containing the second layout (YAMANAKAJIMA [59, 60, 160] page size update may be received in length and width, layout generator generates print file for document based on current page dimensions).

Claim 61 is for a system executing instructions similar in scope to the instructions performed by the method of claim 52, and is rejected under the same rationale. Dougherty further teaches a system (Dougherty [35, 36]).

Claim 62 is dependent on claim 61 above, is for a system executing instructions similar in scope to the instructions performed by the method of claims 53, and is rejected under the same rationale.

Claims 54-56, 63-65, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1), Fortes (US 20070192686 A1) and Ivarsoy (US 20060259859 A1), and further in view of Dutta (US 20020135800 A1).

Regarding claim 54, Dougherty, Yamanakajima, Fortes and Ivarsoy teaches the invention as claimed in claim 53 above. Dougherty does not specifically teach wherein the print file is in the form of a C, C#, C++, scripting languages, PPMVL, or an XML file
Dutta teaches wherein the print file is in the form of a XML file (Dutta [8, 60], document may be in XML format).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein the print file is in the form of a XML file, into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy would provide the added advantage of allowing print file to be generated in a standard manner in which Web-related documents are formatted (i.e. an XML file), and the combination would perform with a reasonable expectation of success (Dutta [8, 60]).

Regarding claim 55, Dougherty, Yamanakajima, Fortes and Ivarsoy teaches the invention as claimed in claim 53 above. Dougherty does not specifically teach wherein the print file contains one or more pre-rasterized objects.
However Dutta teaches wherein the print file contains one or more pre-rasterized objects (Dutta [8, 60], document may be in XML format (pre-rasterized form).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein the print file contains one or more pre-rasterized objects, into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy would provide the added advantage of allowing print file to be generated in a standard manner in which Web-related documents are formatted (i.e. an XML file), and the combination would perform with a reasonable expectation of success (Dutta [8, 60]).

Regarding claim 56, Dougherty, Yamanakajima, Fortes and Ivarsoy teaches the invention as claimed in claim 53 above. Dougherty does not specifically teach rasterizing the one or more pre-rasterized objects using a raster image processor; and rendering a printed output using a printer, the printed output comprising a document of the second page size displaying the second page layout.
However Dutta teaches rasterizing the one or more pre-rasterized objects using a raster image processor; and rendering an printed output using a printer, the printed output comprising a document of the second page size displaying the second page layout (Dutta [8, 25], [26], [30], [60], [161], pre-rasterized objects may be rasterized for display or printing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of rasterizing the one or more pre-rasterized objects using a raster image processor; and rendering an printed output using a printer, the printed output comprising a document of the second page size displaying the second page layout, into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty, Yamanakajima, Fortes and Ivarsoy would provide the added advantage of allowing print file to be generated in a standard manner in which Web-related documents are formatted (i.e. an XML file), and the combination would perform with a reasonable expectation of success (Dutta [8, 25], [26], [30], [60], [161]).

Claims 63-65 are dependent on claim 61 above, are for a system executing instructions similar in scope to the instructions performed by the method of claims 54-56 respectively, and are rejected under the same rationale.

Claims 57, 58, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1).

Regarding claim 57, Dougherty teaches non-transitory processor-readable medium containing processor executable instructions for automatically reformatting a page layout to a new page size, comprising (Dougherty [35, 36])): 
preparing a first page having a first page size defined by a first length and a first width and comprising a first layout including an element having an X-axis position and a Y-axis position within the page layout (Dougherty [25, 28, 84-91] page template has layout of elements and corresponding frames for a particular page size, page size may be in terms of height and width, template may have x-axis and y-axis coordinates for an element (100px and 1100px)); 
receiving information specifying an alignment parameter of the element wherein the alignment parameter includes an X-axis alignment parameter and a Y-axis alignment parameter (Dougherty [89] alignment and padding of elements with respect to page or container edges may be specified in the layout, template may have x-axis and y-axis coordinates for an element (100px and 1100px));
receiving information specifying a scaling ratio parameter of the element; (Dougherty [138] element may have a scaling ratio); 
receiving a second length and a second width corresponding to a second page size (Dougherty [135, 136, 126, 138] current display length and width may be received); and 
reformatting the first layout to a second layout, the second layout being configured to fit the second page size, wherein the element is adjusted based on a relative size change between the first page size and the second page size and one or more of the disposable portion parameter, the alignment parameter and the scaling ratio parameter (Dougherty 
wherein the X-axis alignment parameter specifies, relative to the X-axis position of the element within the page layout, an aligned X-axis position of the element within the page layout when the page layout is reformatted to the new page size and wherein the Y-axis alignment parameter specifies, relative to the Y-axis position of the element within the page layout, an aligned Y-axis position of the element within the page layout when the page layout is reformatted to the new page size (Dougherty [89] template may have x-axis and y-axis coordinates for an element (100px and 1100px), meaning the element position top left corner is always at the same position).
Dougherty does not specifically teach receiving information specifying a disposable portion parameter of the element; wherein the disposable portion parameter, when configured to a predefined value, causes the element to be reduced in size to the extent necessary to fit within the second page size if resizing of the element based upon the alignment parameter and the scaling ratio parameter would not permit the element to fit within the second page size.
However YAMANAKAJIMA teaches receiving information specifying a disposable portion parameter of the element; wherein the disposable portion parameter, when configured to a predefined value, causes the element to be reduced in size to the extent necessary to fit within the second page size if resizing of the element based upon the alignment parameter and the scaling ratio parameter would not permit the element to fit within the second page size (YAMANAKAJIMA Fig. 16 [145, 180, 181, 194, also see 190-197] child elements and containers may be reduced in size to fit parent container, parent container may be a page container, content may be reduced in size to make it visible or fit Yamanakajima [149, 159, 160, 161, 163, 165, 168, 172, 176-180, 194], Fig. 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Yamanakajima of receiving information specifying a disposable portion parameter of the element; wherein the disposable portion parameter, when configured to a predefined value, causes the element to be reduced in size to the extent necessary to fit within the second page size if resizing of the element based upon the alignment parameter and the scaling ratio parameter would not permit the element to fit within the second page size, into the invention suggested by Dougherty; since both inventions are directed towards determining the positions of elements within a page based on the properties of the page template, elements, frames and the available page size, and incorporating the teaching of Yamanakajima into the invention suggested by Dougherty would provide the added advantage allowing content within a container to be reduced in size to make it visible if resizing based on other criteria does not allow content to fit, and the combination would perform with a reasonable expectation of success (YAMANAKAJIMA [145, 180, 181]).

Regarding claim 58, Dougherty and Yamanakajima teaches the invention as claimed in claim 57 above. Dougherty does not specifically teach generating a print file containing the second layout.
However YAMANAKAJIMA teaches generating a print file containing the second layout (YAMANAKAJIMA [59, 60, 160] page size update may be received in length and width, layout generator generates print file for document based on current page dimensions).

Claims 59, 60, are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US 20130007592 A1), in view of Yamanakajima (US 20100115400 A1), and further in view of Dutta (US 20020135800 A1).

Regarding claim 59, Dougherty and Yamanakajima, teaches the invention as claimed in claim 58 above. Dougherty does not specifically teach wherein the print file is in the form of a C, C#, C++, scripting languages, PPML, or XML file.
However Dutta teaches wherein the print file is in the form of a XML file (Dutta [8, 60], document may be in XML format).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein the print file is in the form of a XML file, into the invention suggested by Dougherty and Yamanakajima; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty and Yamanakajima would provide the added advantage of allowing print file to be generated in a standard manner in which Web-related documents are formatted (i.e. an XML file), and the combination would perform with a reasonable expectation of success (Dutta [8, 60]).

Regarding claim 60, Dougherty and Yamanakajima teaches the invention as claimed in claim 58 above. Dougherty does not specifically teach wherein the print file contains one or more pre-rasterized objects.
However Dutta teaches wherein the print file contains one or more pre-rasterized objects (Dutta [8, 60], document may be in XML format (pre-rasterized form).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dutta of wherein the print file contains one or more pre-rasterized objects, into the invention suggested by Dougherty and Yamanakajima; since both inventions are directed towards generating rendered pages, and incorporating the teaching of Dutta into the invention suggested by Dougherty and Yamanakajima would provide the added advantage of allowing print file to be generated in a standard manner in which Web-related documents are formatted (i.e. an XML file), and the combination would perform with a reasonable expectation of success (Dutta [8, 60]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178